Citation Nr: 0504277	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to accrued benefits. 

FINDINGS OF FACT

1.  The veteran died on November [redacted], 2001.

2.  At the time of the veteran's death, there were no unpaid 
VA benefits due him under existing decisions, and he had no 
claim pending for additional VA benefits.


CONCLUSION OF LAW

The requirements for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the file shows that through 
correspondence and the statement of the case, the VA has 
notified the appellant of the evidence necessary to 
substantiate her claim for accrued benefits.  Records 
relevant to accrued benefits (i.e., evidence on file when the 
veteran died) are in the claims folder.  However, the notice 
and duty to assist provisions are inapplicable to the present 
issue, as the outcome of the case turns on the law and not 
the evidence.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Additionally, claims for accrued benefits must be based upon 
evidence in file at the time of death.  As will be explained 
more fully below, there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).


Factual Background

In the present case, the veteran was in receipt of service-
connected compensation at the 40 percent rate.  In March 2001 
he filed a claim for nonservice-connected pension plus aid 
and attendance.  In a May 2001 rating decision, the RO 
determined that the veteran was medically eligible for 
nonservice connected pension plus aid and attendance.  
However, in an August 2001 letter, the RO denied the claim 
for pension plus aid and attendance because the veteran's 
income exceeded the income limit of $15,524 for a single 
veteran in need of aid and attendance.  A medical expense 
report was of record, but this report was completed in March 
2001 and did not reveal medical expenses related to a nursing 
or personal care home.

The next correspondence in the record was a September 2001 
memorandum from the veteran's service organization 
representative, the Disabled American Veterans (DAV), and an 
attached change of address form.  No other correspondence was 
submitted at this time. 

No further correspondence was submitted until February 2002, 
when the appellant filed a claim for accrued benefits.  
Appellant reports paying $6,084.10 in last expenses.

In February 2003, the appellant submitted copies of 
correspondence between the veteran and the DAV dated in May 
2001 and September 2001.  In the May 2001 letter, the DAV 
representative advised the veteran that his disability was of 
sufficient severity as to render him in need of aid and 
attendance, and that he was eligible for special monthly 
payment provided he met the income requirements for payment 
of pension.  

In the September 2001 letter to the DAV, the veteran 
indicated that he was providing the service officer his 
completed change of address form, and advised him that he was 
now in a personal care home, and that it cost him $48 a day 
to live there.  There is no indication that this letter was 
submitted to the VA RO at any time prior to the veteran's 
death.

The appellant contends that she contacted the VA office in 
June 2001 and advised "the person in charge" that the 
veteran had moved into a personal care home, and asked about 
the impact that would have on his claim.  She stated that she 
completed paperwork to have correspondence sent to her 
address.  She referenced the May 2001 letter advising that 
the veteran was eligible, and stated that she called the 
office and was told the person handling the case was no 
longer in that position.  She stated that she was advised 
that the veteran would not be eligible since he was in a 
personal care home.


Analysis

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, shall upon the death of the veteran 
be paid to certain survivors.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).  (Pursuant to the Veterans 
Benefits Act of 2003, the law has been changed to eliminate 
the 2-year limit on payment of accrued benefits, but such 
only applies to deaths on or after December 16, 2003.)

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2004); Hayes v. Brown, 4 Vet. App. 353 (1993).

One basis for payment of accrued benefits to a veteran's 
survivor is the existence of unpaid VA benefits due the 
veteran under existing decisions.  Preceding his death, the 
veteran was being paid compensation benefits, but entitlement 
to nonservice-connected pension plus aid and attendance was 
denied due to excessive income.  He was paid all benefits to 
which he was entitled under existing ratings.  

There also may be accrued benefits if the veteran had a claim 
for additional VA benefits pending when he died, and 
favorable resolution of the claim results in additional 
monetary benefits.  As the Federal Circuit noted in Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), accrued benefits are a 
derivative benefit, and an essential requirement for an 
accrued benefits claim by a survivor is that the veteran had 
an outstanding claim for the VA benefit pending when he died.  

In the present case, the veteran's claim for pension was 
denied by an August 2001 letter, and he did not appeal the 
claim prior to his death.  Moreover, although the veteran did 
submit correspondence to his service organization prior to 
his death noting that he was incurring expenses at a personal 
care home, this letter was sent to a national service 
organization, not to a VA office.  The only thing submitted 
following the May 2001 rating decision and August 2001 notice 
letter was a change of address form received in September 
2001.  The RO properly mailed the notice letter to the 
veteran's address of record, as there was no evidence in the 
file at that time that the veteran had moved, and the letter 
was not returned as undeliverable.  

Although the appellant contends she spoke with VA personnel, 
there is no record of any conversation with her prior to the 
veteran's death.  In this regard, the RO reviewed the 
computer records (CAPS/MAP-D) to see if there was a computer 
record of any conversation with the appellant, and there was 
no evidence of contact.  

Based upon her argument and the evidence of record revealing 
that the change of address form was sent to the service 
organization, as was the veteran's letter, it appears that 
the appellant's discussion actually occurred with that 
office, and not the VA.  There is no indication of any 
contact with the RO by appellant until after the veteran's 
death.

In short, there was no evidence that the veteran advised VA 
of his increased medical expenses at any point prior to his 
death, such that a claim could have been pending at that 
time.  

The Board does acknowledge that a VA treatment record from 
April 2001 noted that the veteran was going to be admitted to 
a personal care home, but the report does not indicate that 
such had already occurred, nor did it show that the veteran 
would be paying medical expenses of such.  Moreover, the 
August 2001 notice letter advised the veteran that he could 
reapply for pension when medical expenses he paid have 
increased.  No claim was submitted to VA prior to his death 
showing he incurred increased expenses.

As the claim for pension plus aid and attendance had been 
denied, and no new claim for pension was pending at the time 
of the veteran's death, there are no accrued benefits 
available for payment to any otherwise qualified survivor.  
The appellant has failed to state a claim upon which relief 
may be granted.  The law, not the evidence, governs the 
outcome of this case, and as a matter of law the appellant's 
claim for accrued benefits must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


